DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635) in view of Merino (U.S. 2016/0107802).  Wilson et al. teaches a metal closure 100 for a container 110, comprising a capsule 51, 102 defining a body of the metal closure, configured to be applied to cover an opening (upper end of 110) of the container 110 for closing the container, the capsule comprising a circular part 51 from which extends a perimeter edge (which forms 102) configured to wrap circumferentially around the opening (figure 12), to form a seal of the capsule relative to the container 110, wherein the perimeter edge 102 has a rounding or folding at 58 obtained by curling, the rounding or folding having a double layer of material of the perimeter edge 58 at an end portion of the perimeter edge 103 distal from the circular part (col. 4 lines 37-46; “It is possible to have skirt portion 102 turned outwardly upon itself at free edge 103 to form a bead 58…”), wherein the perimeter edge 103 extends at right angles or substantially right angles to the circular part (figure 3) and includes a series of deformations 62 made in a radial direction (figure 9) towards a center of the capsule, and configured to engage the container and apply a pressure to the container below a swelling 112  (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form a seal (col. 4 line 72- col. 5 line 3), the deformations 62 being made in predetermined areas of the perimeter edge spaced apart from the rounding or folding toward the circular part at 58 (the upper portion of 62 is spaced apart from the folding at 58; as with the present invention).  Wherein the capsule is made of a metallic material having thickness between 0.12 mm and 0.16mm, wherein a quantity of the deformations is between 6 and 14.
Wilson et al. discloses the claimed invention except for the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, in order to provide sufficient reinforcement for the edge of the capsule and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Wilson et al. discloses the claimed invention except for the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, the thickness of the material being between 0.12 mm and 0.16 mm and there being between 6 and 14 deformations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, in order to provide sufficient reinforcement for the edge of the capsule and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Merino teaches that it is known to provide a metal closure with a material thickness between 0.12 mm and 0.16 mm (see paragraph [0011]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the material thickness being between 0.12 mm and 0.16 mm, as taught by Merino, in order to provide the closure with sufficient strength and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Further regarding claim 1, from the drawings it appears that Wilson et al. shows approximately 20 deformations on the closure.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 2, the rounding or folding 58 extends around 360° of the edge (58 extends about entire perimeter 102).

Regarding claim 4, substantially constituting a bottle cap 100 (see bottle 110).

Regarding claim 6, Wilson et al. teaches a method for making a metal closure 100 for a container 110, having a circular opening (at upper end of 110) which has a swelling 112 (see also col. 4 lines 65-66), comprising the following steps: making a capsule 51, 102 (col. 6 line 66 – col. 7 line 30) defining a body of the metal closure, configured to be applied to cover the opening of the container 110 (figure 12) for closing the container, the capsule comprising a circular part 51, configured to rest over the opening (figure 12), and a perimeter edge 102 extending from the circular part 51 and configured to wrap circumferentially around the opening (figure 12), so as to form a seal of the capsule relative to the container 110, making a rounding or folding of the perimeter edge 58 actuated by curling (col. 7 lines 31-74) the perimeter edge, the rounding or folding having a double layer of material of the perimeter edge at an end portion of the perimeter edge distal from the circular part (col. 4 lines 37-46; “It is possible to have skirt portion 102 turned outwardly upon itself at free edge 103 to form a bead 58…”), providing that the perimeter edge extends at right angles or substantially right angles to the circular part (figure 9) and includes a series of deformations (between elements 62) made in a radial direction towards a center of the capsule and configured to engage the container and apply a pressure to the container below a swelling of the opening to obtain a pulling action of the circular part against the opening and form a seal (col. 4 line 72- col. 5 line 3), the deformations being made in predetermined areas of the perimeter edge spaced apart from the rounding or folding toward the circular part, making the rounding or folding extend toward an exterior of the capsule (figure 9).  
Wilson et al. discloses the claimed invention except for the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, the thickness of the material being between 0.12 mm and 0.16 mm and there being between 6 and 14 deformations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, in order to provide sufficient reinforcement for the edge of the capsule and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Merino teaches that it is known to provide a metal closure with a material thickness between 0.12 mm and 0.16 mm (see paragraph [0011]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the material thickness being between 0.12 mm and 0.16 mm, as taught by Merino, in order to provide the closure with sufficient strength and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Further regarding claim 6, from the drawings it appears that Wilson et al. shows approximately 20 deformations on the closure.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, the step of making the rounding or folding of the edge 58 by curling comprises performing the curling along 360° of the perimeter edge (col. 7 lines 31-74; 58 extends about entire perimeter 102).

Regarding claim 8, the curling 58 is performed by the following steps: positioning the capsule  inside a fixed contact element (col. 7 lines 34-36) equipped with a seat (figure 66), with the circular  part facing towards the seat and introduced in the seat (figure 6), retaining the capsule in position with an inner contact element (col. 7 lines 34-36) introduced in the perimeter edge, moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the perimeter edge to cause rounding or folding (col. 7 lines 31-74).

Regarding claim 9, the method comprising making the capsule by preparing a metallic disc 45 between a fixed contact element (11b) and an inner contact element (21) and introducing the inner contact element (21) inside the fixed contact element (at 11b) with deformation of the disc 45 and formation of the perimeter edge (col. 6 line 67 – col. 7 line 74),  retaining the capsule 45 in position by the inner contact element (21) introduced inside the perimeter edge, axially moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the perimeter edge to cause rounding or folding.

Regarding claim 13, Wilson et al. teaches a method for capping a container 110 equipped with a circular opening (at upper end of 110; figure 12) which has a swelling 112 (see also col. 4 lines 65-66) towards an exterior with a circumferential extension, comprising: providing the metal closure 100, providing the container 110 having the opening (at upper end of 110; figure 12) and the swelling 112 (see also col. 4 lines 65-66) protruding towards the exterior along an entire extension of the swelling, applying the capsule 100 with the circular part 51 resting on the opening and the perimeter edge 102 positioned around the protruding swelling, pressing the circular part 51 against the opening.

Regarding claim 14, after applying the capsule 100 on the opening with the perimeter edge positioned around the protruding swelling, performing the radially deforming at right angles or substantially at right angles to the circular part (figure 12), to form the series of deformation areas 62 in a radial direction towards the center of the capsule, to apply a pressure below a swelling 112 (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form the seal.

Regarding claim 16, the perimeter edge has a smooth and continuous circular profile extending from the circular part to a lower portion of the swelling of the opening (which is considered to be the rounded edge between 51 and 106 in figure 9).

Regarding claim 17, the smooth and continuous circular profile (rounded edge between 51 and 106 in figure 9) merges with the circular part in a smooth radius.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635) in view of Merino (U.S. 2016/0107802), as applied to claims 1 and 6 above, and further in view of Januchowsky (U.S. 1,257,710). The modified closure of Wilson et al. discloses the claimed invention except for the personalizing element. Januchowsky teaches that it is known to provide a cap with a personalizing element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Wilson et al. with a personalizing element, as taught by Januchowsky, in order to advertise the contents.
Response to Arguments
Applicant's arguments filed November 25, 2022 have been fully considered but they are not persuasive. Applicant argues that Wilson does not teach the material having a thickness between 0.12 mm and 0.16 mm.  The secondary reference of Merino (U.S. 2016/0107802) has bee added to the rejection for the teaching of forming a closure with a material thickness between 0.12 mm and 0.16mm.
Applicant argues that Wilson does not teach the double layer of material and the folding.  The examiner disagrees with this position.  Wilson teaches that “skirt portion 102 turned outwardly upon itself at free edge 103 to form a bead 58”.  This turning outward upon itself means that there is a double layer of material at this end which forms the bead.
Applicant argues that Wilson does not teach the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm.  It is the examiner’s position that the length of this distance is a matter of design choice and is an obvious modification.  
Applicant argues that Wilson does not teach the deformations made in a radial direction towards a center of the capsule.  It is the examiner’s position that the deformations can be the portions of the skirt between elements 62.  With this interpretations the deformations engage the container and extend towards a center of the capsule from elements 62.  
Applicant argues that Wilson does not teach between 6 and 14 deformations.  It is the examiner’s position that this is an obvious modification, as explained in the rejections above.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736